Zarlink Delivers First Quarter Revenue at High End of Guidance Driven by Strong Growth from Timing and Medical Wireless · Q1 Fiscal 2012 revenue of $55.4 million at high end of $54-56 million guidance range · Company records GAAP net income of $0.02 per share and non-GAAP net income of $0.05 per share OTTAWA, CANADA, July 27, 2011 – Zarlink Semiconductor (TSX: ZL) today issued Fiscal 2012 first quarter results for the three-month period ended June 24, 2011. All figures are in U.S. dollars. Q1 Fiscal 2012 Highlights · Q1 revenue of $55.4 million, up from $54.8 million in the previous quarter; · Revenue for the Company’s timing products grew 21% sequentially, driven by increasing customer demand for packet network timing products; · Revenue for medical wireless products grew 9% sequentially, while the Company announced a long-term supply agreement with Medtronic and anticipates shipping production units this calendar year; · Gross margin of 53%, in line with Q4 Fiscal 2011 and up from 51% in previous year; · Cash and cash equivalents increased to $130.7 million at the end of the quarter, up from $98.9 million in the same period last year. Subsequent to quarter-end, Zarlink used approximately $25.0 million to redeem all of its outstanding Cdn $2.00 Cumulative Redeemable Convertible Preferred Shares, 1983 R&D Series. “Our first quarter performance highlights strong results for our core timing, line circuit and medical wireless products,” said Gary Tanner, President and CEO, Zarlink Semiconductor. “Growth in these product areas is now more than offsetting declining legacy revenues. In Q1 of last year, our legacy Custom and Other product line generated $7.4 million in revenue. We have strategically managed our exit from that declining business, with these products now contributing approximately $1 million in revenue in this quarter.” Mr. Tanner added: “Zarlink is firmly focused on growth opportunities in the timing, line circuit and medical wireless markets. Customer design activity for our timing products has reached record levels, as carriers upgrade wireless infrastructure to meet increasing network traffic created by smartphones and mobile Internet devices. In the line circuit market, we see long-term growth opportunities as carriers deploy new broadband networks and upgrade existing infrastructure to deliver advanced communication services. Sales for our medical wireless products continue to gain momentum, with a widening range of customers integrating our products in existing and new applications. We recently passed a significant milestone for our medical business, with the announcement of a long-term supply agreement with Medtronic. We anticipate shipping production units to Medtronic later this calendar year.” Q1 Fiscal 2012 Financial Results Q1 Fiscal 2012 revenue was $55.4 million, which is at the high end of the Company’s guidance range of $54.0 million to $56.0 million. In comparison, Q4 Fiscal 2011 revenue was $54.8 million and Q1 Fiscal 2011 revenue was $58.7 million. Gross margin in Q1 Fiscal 2012 was 53%, which includes $0.7 million in severance costs related to workforce redeployment activities announced in Q1 Fiscal 2012. In comparison, gross margin in Q4 Fiscal 2011 was 53% and Q1 Fiscal 2011 gross margin was 51%. R&D expenses in Q1 Fiscal 2012 were $11.5 million, or 21% of revenue, which includes $0.3 million in severance costs. In Q4 Fiscal 2011, R&D expenses were $11.0 million, or 20% of revenue. S&A expenses in Q1 Fiscal 2012 were $12.1 million, or 22% of revenue, which includes $0.2 million in severance costs and a one-time $0.6 million stock compensation expense. In Q4 Fiscal 2011, S&A expenses were $10.8 million, or 20% of revenue. Operating income in Q1 Fiscal 2012 was $3.9 million, compared with operating income of $5.3 million in Q4 Fiscal 2011. In Q1 Fiscal 2011, operating income was $5.5 million. Net income in Q1 Fiscal 2012 was $2.4 million or $0.02 per share. Net income in the quarter includes a foreign exchange gain of $0.2 million, stock compensation expenses of $1.2 million, and severance expenses of $1.2 million related to workforce redeployment activities. In comparison, net income in Q4 Fiscal 2011 was $17.0 million or $0.14 per basic share and $0.11 per diluted share, which included an income tax recovery of $13.7 million primarily due to a reduction in valuation allowance related to deferred tax assets. Net income in Q1 Fiscal 2011 was $10.3 million or $0.08 per basic share and $0.07 per diluted share, which included income of $5.9 million from discontinued operations, a $1.9 million expense related to the settlement of an employees’ pension plan in Sweden, and a foreign exchange gain of $0.5 million. As a supplement to Zarlink's consolidated financial statements presented in accordance with U.S. generally accepted accounting principles (“GAAP”), the Company provides non-GAAP measures for operating income, income from continuing operations, and basic and diluted income per share from continuing operations. For full reconciliation of GAAP to non-GAAP measures, refer to the schedule included with this press release. Non-GAAP operating income for Q1 Fiscal 2012 was $8.1 million, compared with Q4 Fiscal 2011 non-GAAP operating income of $6.9 million and Q1 Fiscal 2011 non-GAAP operating income of $9.8 million. Non-GAAP net income in Q1 Fiscal 2012 was $7.0 million, or $0.05 per share. For Q4 Fiscal 2011, non-GAAP net income was $5.5 million, or $0.04 per share. For Q1 Fiscal 2011, non-GAAP net income was $8.6 million, or $0.06 per share. Cash and cash equivalents increased to $130.7 million at the end of Q1 Fiscal 2011, up from $128.2 million at the end of Q4 Fiscal 2010. Subsequent to quarter-end, on June 27 2011, Zarlink used approximately $25.0 million to redeem all of its outstanding Cdn $2.00 Cumulative Redeemable Convertible Preferred Shares, 1983 R&D Series. Q1 Fiscal 2012 Business Summary Effective Q1 Fiscal 2012, Zarlink ceased reporting its legacy Custom and Other product line as a distinct operating segment. The Company has completed last-time buys of its application specific Custom Products and expects “Other”, which includes communication-related products and packaging services for a medical customer, will generate less than $1.0 million in revenue per quarter. For financial reporting purposes, historical and future revenue for this product line is now included in results for the Communication Product Group or Medical Product Group, as applicable. First quarter revenue from Zarlink’s Communication Products Group was $46.9 million, compared with revenue of $46.0 million in Q4 Fiscal 2011, which included $2.4 million in Custom and Other revenue. In Q1 Fiscal 2011, revenue for Zarlink’s Communication Products Group was $51.5 million, which included $6.8 million in Custom and Other revenue. Q1 Fiscal 2012 revenue for the Company’s Medical Products Group was $8.5 million, compared with revenue of $8.8 million in Q4 Fiscal 2011, which included $0.9 million in Custom and Other revenue. In Q1 Fiscal 2011 revenue for Zarlink’s Medical products Group was $7.2 million, which included $0.6 million in Custom and Other revenue. Q2 Fiscal 2012 Guidance “Increasing customer design activity and our strong position in our end markets gives us great confidence in the long-term growth opportunities for our core product lines,” said Mr. Tanner. “We are adopting a conservative near-term view on Q2, as many customers in the communications market are proceeding cautiously though the current global economic environment and managing inventory built-up following the Japanese earthquake. Based on feedback from our customers, we see this as a short-term slowdown, and expect our communications products to return to strong growth as we move through the year.” In the second quarter, Zarlink expects to record costs of $1.5 million - $2.5 million, or $0.01-$0.02 per share, as it completes workforce redeployment activities. In addition, the redemption of the preferred shares includes an elimination of shares on the balance sheet of $12.5 million and a $12.5 million payment reflected as a share premium recorded against paid-in-capital. This will result in a one-time reduction of earnings per share of $0.10 per share in second quarter GAAP results. The opening backlog at the beginning of Q2 Fiscal 2012 was approximately $46 million, compared with a $48 million opening backlog at the start of the Q1 Fiscal 2012. For Q2 Fiscal 2012 Zarlink is forecasting: · Revenue between $52 million and $56 million; · Gross margins between 52% and 54% · Operating expenses between $20 million and $21 million, excluding amortization of intangibles and workforce redeployment costs; · Non-GAAP earnings per basic share of $0.05 to $0.07 Analyst Conference Call An open conference call for analysts will be held on July 27th, 2011 beginning at 8:00 a.m. EDT. · Access the call by dialing 1-800-814-4860 · For a replay, call 1-877-289-8525, Access Code 4455988# or 416-640-1917, Access Code 4455988#. The replay is available until midnight August 10th, 2011. · A live audio webcast will be available through http://www.marketwire.com/ (Marketwire) and through the company's web site at http://www.zarlink.com · Media are listen only About Zarlink Semiconductor Zarlink Semiconductor delivers world-leading, mixed-signal chip technologies for a broad range of communication and medical applications. The Company’s core capabilities include timing solutions that manage time-sensitive communication applications over wireless and wired networks, line circuits supporting high-quality voice services over cable and broadband connections, and ultra low-power radios enabling new wireless medical devices and therapies. Serving the world’s largest original equipment manufacturers, Zarlink’s highly integrated chip solutions help customers simplify design, lower costs and reach market quickly. For more information, visit www.zarlink.com. Shareholders and other individuals wishing to receive, free of charge, copies of the reports filed with the U.S. Securities and Exchange Commission and Canadian Securities Regulatory Authorities, should visit the Company’s web site at www.zarlink.com or contact Investor Relations. Certain statements in this press release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the applicable regulations of the Canadian Securities Administrators. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. Such risks, uncertainties and assumptions include, among others, the following: our dependence on the successful development and market introduction of new products; our ability to integrate any business, technologies, product lines or services that we have or will acquire; our dependence on revenue generation from our legacy products in order to fund development of our new products; current market conditions, including the lack of liquidity in the markets and economic slowdown, may increase our operating costs or reduce our revenue, thereby negatively impacting our operating results; our ability to operate profitably and generate positive cash flows in the future; significant fluctuations in foreign exchange rates may adversely impact our results of operations; our dependence on our foundry suppliers and third-party subcontractors; order cancellations and deferrals by our customers; our substantial indebtedness could adversely affect our financial position; the cost and accounting implications of compliance with new accounting standards; and other factors referenced in our Annual Report on Form 20-F. Investors are encouraged to consider the risks detailed in this filing. Zarlink and the Zarlink Semiconductor logo are trademarks of Zarlink Semiconductor Inc. For further information: Ed Goffin Media Relations and Investor Relations 613 270-7112 edward.goffin@zarlink.com Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF INCOME DATA (in thousands of U.S dollars, except per share amounts, U.S. GAAP) (Unaudited) Three Months Ended June 24, March 25, June 25, Revenue $ $ $ Cost of revenue Gross margin Expenses: Research and development Selling and administrative Amortization of intangible assets Loss on pension settlement - - Operating income Amortization of debt issue costs ) ) ) Interest income 30 Interest expense ) ) ) Foreign exchange gain (loss) ) Income from continuing operations before income taxes Income tax recovery (expense) ) ) Income from continuing operations Income from discontinued operations, net of tax - - Net income $ $ $ Net income attributable to common shareholders afterpreferred share dividends and premiums on preferred share repurchases $ $ $ Income per common share from continuing operations: Basic $ $ $ Diluted $ $ $ Income per common share from discontinued operations: Basic $
